DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al. (hereinafter “HE”), US Pub. No. 2020/0090586.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, HE teaches a pixel circuit (fig. 1), comprising a driving circuit (fig. 1, drive circuit 30), an energy storage circuit (fig. 1, energy storage circuit 40) and a switch control circuit (fig. 1, gating circuit 20), wherein a first end of the energy storage circuit is coupled to a control end of the driving circuit (fig. 1, energy storage circuit 40 and drive circuit 30), a second end of the energy storage circuit is coupled to a first end of the driving circuit via the switch control circuit (fig. 1, energy storage circuit 40 and gating circuit 30), and the energy storage circuit is configured to store a voltage ([0027]); the switch control circuit is configured to control the second end of the energy storage circuit to be electrically coupled to a voltage application end or the first end of the driving circuit under the control of a light-emission control signal from a light-emission control line (fig. 1, gating circuit 20, EL device 10, [0027]); and the driving circuit is configured to generate a driving current in accordance with a voltage between the control end and the first end of the driving circuit (fig. 1, drive circuit 30, [0027]).
Regarding claim 2, HE teaches a light-emitting element (fig. 1, EL device 10), wherein a driving transistor of the driving circuit is a p-type transistor, the first end of the driving circuit is coupled to a power source voltage end, and the voltage application end is the power-source voltage end; or the driving transistor is an n-type transistor, the first end of the driving circuit is coupled to a first electrode of the light-emitting element, a second electrode of the light-emitting element is coupled to a first voltage end, and the voltage application end is an end coupled to the first electrode of the light-emitting element (fig. 2, EL device 10, drive transistor 30, [0033]).
Regarding claim 4, HE teaches wherein the switch control circuit comprises a switch control transistor (fig. 2, gating circuit 20, transistor T1), a control electrode of the switch control transistor is coupled to the light-emission control line (fig. 2, EL device 10), a first electrode of the switch control transistor is coupled to the second end of the energy storage circuit (fig. 2, gating transistor T1, storage capacitor Cs), and a second electrode of the switch control transistor is coupled to the first end of the driving circuit (fig. 2, gating transistor T1).
Regarding claim 18, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 21, it is a display device of claim 1 and is rejected on the same grounds presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-11, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over HE (see above), in view of Chen, US Pub. No. 2021/0407401.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, HE fails to explicitly teach wherein the switch control circuit is further configured to control a reference voltage end to be electrically coupled to the second end of the energy storage circuit under the control of a resetting signal from a resetting line or a scanning signal from a scanning line, and the reference voltage end is configured to provide a reference voltage.
However, in the same field of endeavor, Chen teaches a switch control circuit (fig. 1, switch circuits 100 and 200) connected to a reference voltage (fig. 1, Vref), energy storage circuit (fig. 1, energy storage circuit 800), and a resetting signal (fig. 1, Reset).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HE to include the feature of Chen. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased light uniformity.
Regarding claim 5, Chen teaches wherein the switch control circuit further comprises a resetting transistor and a voltage control transistor (fig. 2, Reset, transistors M3 and M4); a control electrode of the resetting transistor is coupled to the resetting line, a first electrode of the resetting transistor is coupled to the reference voltage end (fig. 2, Vref), and a second electrode of the resetting transistor is coupled to the second end of the energy storage circuit (fig. 2, capacitor 800); and a control electrode of the voltage control transistor is coupled to the scanning line (fig. 2, Gate), a first electrode of the voltage control transistor is coupled to the reference voltage end (fig. 2, Vref), and a second electrode of the voltage control transistor is coupled to the second end of the energy storage circuit (fig. 2, capacitor 800).
Regarding claim 6, Chen teaches an initialization circuit configured to write an initialization voltage from an initialization voltage end into the first end of the energy storage circuit under the control of the resetting signal from the resetting line (fig. 1, initialization circuits 300 and 400, energy storage circuit 800).
Regarding claim 7, Chen teaches wherein the initialization circuit comprises an initialization transistor (fig. 2, transistors M3 and M4), a control electrode of the initialization transistor is coupled to the resetting line (fig 2, Reset), a first electrode of the initialization transistor is coupled to the first end of the energy storage circuit, and a second electrode of the initialization transistor is coupled to the initialization voltage end (fig 2, energy storage circuit 800, Vint).
Regarding claim 8, Chen teaches a compensation control circuit configured to control the control end of the driving circuit to be electrically coupled to the second end of the driving circuit under the control of the scanning signal from the scanning line (fig. 1, compensation circuit 500, Gate).
Regarding claim 9, Chen teaches wherein the compensation control circuit comprises a compensation control transistor, a control electrode of the compensation control transistor is coupled to the scanning line, a first electrode of the compensation control transistor is coupled to the control end of the driving circuit, and a second electrode of the compensation control transistor is coupled to the second end of the driving circuit (fig. 2, compensation transistor M5, Gate, driving transistor M7).
Regarding claim 10, Chen teaches a light-emitting element (fig. 2, element L), a first light-emission control circuit (fig. 2, L) and a second light-emission control circuit (fig. 2, EM), wherein the second end of the energy storage circuit is coupled to the first end of the driving circuit via the switch control circuit (fig. 2, energy storage circuit 800), the first light-emission control circuit is configured to control the first end of the driving circuit to be electrically coupled to a power source voltage end under the control the light- emission control signal (fig. 2, EM, drive circuit 700, VDD), the second end of the driving circuit is coupled to the light-emitting element via the second light-emission control circuit, and the second light-emission control circuit is configured to control the second end of the driving circuit to be electrically coupled to the light-emitting element under the control of the light-emission control signal (fig. 2, EM 600, L).
Regarding claim 11, Chen teaches wherein the voltage application end is a power source voltage end (fig. 2, VDD), and the pixel circuit further comprises a light-emitting element (fig. 2, element L), a first light-emission control circuit (fig. 2, device L) and a second light-emission control circuit (fig. 2, EM); wherein a second end of the energy storage circuit is coupled to the power source voltage end via the switch control circuit (fig. 2, energy storage circuit 800), the first light-emission control circuit is configured to control the first end of the driving circuit to be electrically coupled to the power source voltage end under the control of the light- emission control signal (fig. 2, drive circuit 700, VDD), the second end of the driving circuit is coupled to the light-emitting element via the second light-emission control circuit, and  the second light-emission control circuit is configured to control the second end of the driving circuit to be electrically coupled to the light-emitting element under the control of the light-emission control signal (fig. 2, EM, EL device).
Regarding claim 11, Chen teaches  wherein the voltage application end is a power source voltage end, and the pixel circuit further comprises a light-emitting element, a first light-emission control circuit and a second light-emission control circuit (fig. 2, VDD, electroluminescent element, EM); wherein a second end of the energy storage circuit is coupled to the power source voltage end via the switch control circuit, the first light-emission control circuit is configured to control the first end of the driving circuit to be electrically coupled to the power source voltage end under the control of the light- emission control signal (fig. 2, VDD, drive circuit 700, EM, EL circuit), the second end of the driving circuit is coupled to the light-emitting element via the second light-emission control circuit, and the second light-emission control circuit is configured to control the second end of the driving circuit to be electrically coupled to the light-emitting element under the control of the light-emission control signal (fig. 2, EM).
Regarding claim 13, Chen teaches a light-emitting element, a first light-emission control circuit and a second light-emission control circuit (fig. 2, EL device, EM), wherein the second end of the energy storage circuit is coupled to the first end of the driving circuit via the switch control circuit (fig. 2, storage circuit 800, drive circuit 700), the first end of the driving circuit is coupled to the light-emitting element via the first light-emission control circuit (fig. 2, drive circuit 700, EL), the first light-emission control circuit is configured to control the first end of the driving circuit to be electrically coupled to the light-emitting element under the control the light- emission control signal (fig. 2, drive circuit 700, EL), and the second light-emission control circuit is configured to control the second end of the driving circuit to be electrically coupled to the power source voltage end under the control of the light-emission control signal (fig. 2, drive circuit 700, EM).
Regarding claim 14, Chen teaches a light-emitting element, a first light-emission control circuit and a second light-emission control circuit, wherein the voltage application end is an end coupled to a first electrode of the light-emitting element (fig. 2, EL, EM, VDD), the second end of the energy storage circuit is coupled to the voltage application end via the switch control circuit (fig. 2, energy storage circuit 800, switch circuits 100 and 200), a second electrode of the light-emitting element is coupled to a first voltage end, the first end of the driving circuit is coupled to the light-emitting element via the first light-emission control circuit (fig 2, VDD, EM, EL), the first light-emission control circuit is configured to control the first end of the driving circuit to be electrically coupled to the light-emitting element under the control of the light- emission control signal, and the second light-emission control circuit is configured to control the second end of the driving circuit to be electrically coupled to the power source voltage end under the control of the light-emission control signal (fig. 2, VDD, EL, EM).
Regarding claim 16, Chen teaches a data write-in circuit configured to write a data voltage across a data line into the first end of the driving circuit under the control of the scanning signal from the scanning line (fig. 2, Vdata).
Regarding claim 17, Chen teaches wherein the data write-in circuit comprises a data write-in transistor, a control electrode of the data write-in transistor is coupled to the scanning line, a first electrode of the data write-in transistor is coupled to the data line, and a second electrode of the data write-in transistor is coupled to the first end of the driving circuit (fig. 2, Vdata transistor M1, Gate).
Regarding claim 19, Chen teaches wherein the display period comprises an initialization stage and a data write-in stage before the light- emission stage, wherein the pixel driving method further comprises: at the initialization stage, controlling, by the switch control circuit, the reference voltage end to be electrically coupled to the second end of the energy storage circuit under the control of the resetting signal from the resetting line; and at the data write-in stage, controlling (fig. 1, initialization circuits 300 and 400), by the switch control circuit, the reference voltage end to be electrically coupled to the second end of the energy storage circuit under the control of the scanning signal from the scanning line (fig. 2, Vref, switch circuits 100 and 200, energy storage circuit 800); or wherein the display period comprises an initialization stage and a data write-in stage before the light-emission stage (fig. 2, Vdata, Vint) , and the pixel driving method further comprises:
at the initialization stage and the data write- in stage, controlling, by the switch control circuit, the second end of the energy storage circuit to be electrically decoupled from the voltage application end or the first end of the driving circuit under the control of the light- emission control signal from the light-emission control line (fig. 2, VDD, Vdata, L, EM).
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination fairly suggests the specific elements comprising the specific combination included in the dependent claims above.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant argues that the connections of the gating circuit, drive circuit, and energy storage circuit are not the equivalent of the instant application. Examiner, respectfully, disagrees. As claimed, according to broadest reasonable interpretation, the three elements of the prior art perform the same functionality as the instant application and the applicant’s specification does not state otherwise. The gating circuit (applicant’s switch control circuit) turns on and off and provides signals to the energy storage circuit (voltage difference is stored during ON signal) as well as the driving circuit (provides emission signal to light emitting device). The energy storage circuit is connected to the gating circuit and the drive circuit and the gating circuit controls the energy storage circuit (coupled to V1 and Vdata to provide stored voltage). Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622